Citation Nr: 0526106	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for carcinoma of the tongue 
and throat due to exposure to chemicals in service.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1971 to December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

Although the veteran initially claimed that his cancer was 
alternatively due to exposure to herbicide in service, he 
withdrew that aspect of the claim at a personal hearing at 
the RO in October 2003.  


FINDINGS OF FACT

1.  The evidence shows that the veteran was exposed to paint 
and toxic, carcinogenic chemicals in service.  

2.  The evidence shows that the veteran was diagnosed as 
having squamous cell carcinoma of the tongue and throat in 
January 1999.  

3.  The medical evidence is in equipoise as to whether the 
veteran's exposure to toxic chemicals in service caused his 
tongue and throat cancer.  


CONCLUSION OF LAW

The criteria for service connection for carcinoma of the 
tongue and throat due to exposure to chemicals in service are 
met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  

By a letter in September 2001, the RO notified the veteran of 
the provisions of the VCAA as they pertained to his claim.  
In light of the action taken herein, the Board finds that a 
detailed explanation demonstrating VA's compliance with the 
VCAA is not necessary.  The Board finds no evidence of 
prejudicial error in proceeding to a decision on the merits 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The service records show that the veteran's military 
occupational specialty was as a maintenance technician who 
worked in corrosion control.  The service medical records 
show that the veteran was treated on several occasions from 
1973 to 1975 for a sore throat.  Several of the examiners 
diagnosed tonsillitis.  In May 1975, he underwent outpatient 
tonsillectomy without complication.  The records show only 
one further clinic visit for similar symptoms in October 
1976, at which time an upper respiratory infection was 
diagnosed.  The report of the veteran's separation 
examination in October 1976 indicates that examination of the 
mouth and throat was normal.  

The post-service medical records show that the veteran was 
diagnosed as having carcinoma of the tongue and throat in 
January 1999 following about one month of symptoms.  He 
underwent radical surgery, chemotherapy, and radiation 
therapy.  

A private physician wrote in May 2001 that the veteran's 
previous exposure to toxic substances "could be playing a 
factor involving this patient's current status."  

The veteran testified at a personal hearing at the RO in 
October 2003.  He described in detail his activities in 
service, including the use of paint and toxic chemicals.  He 
also stated that he was repeatedly treated during service for 
a sore throat and tonsillitis.  In addition, the veteran 
described the development and treatment of his cancer.  

Pursuant to a March 2004 Remand by the Board, an examination 
was obtained by two VA ear, nose, and throat physicians.  

A VA physician in April 2004 concluded that 

[It] will always be impossible to 
determine with certainty [the etiology of 
the veteran's cancer], although there are 
a number of risk factors the patient had 
on his own, including cigarettes and 
alcohol, which are definitely known to 
cause squamous cell carcinoma.  In terms 
of the other chemical exposures the 
patient had, these could certainly have 
played a role, as far as having 
carcinogenic behavior, and it is likely 
that these chemicals may have at least 
played a role in his cancer; however, his 
cigarettes and alcohol use may have also 
played a role.  It may have been the 
synergistic effect of all these toxic 
chemicals that the patient was exposed to 
that caused his cancer and current, 
subsequent disabilities...  Again, it 
appears most likely that the patient's 
cancer was contributed to, at least in 
part, by some of the chemicals he was 
exposed to during his service in the 
military; however, there is also a 
component that is likely contributed to 
by his smoking and alcohol use.  

A VA examiner in July 2005 stated that 

The etiology of the patient's cancer is 
probably multifactorial including his 
cigarette and alcohol use but likely also 
contributed to by the toxins and 
potentially carcinogenic materials that 
he was exposed to during his military 
service [].  It is not possible to 
delineate the percentage that each would 
have caused but it is most likely the 
fact that these toxins that he was 
exposed to during his military service 
did play some role in the origin of his 
squamous cell carcinoma.  

There is no medical evidence that is unfavorable to the 
veteran's claim.  

Although neither the private physician nor the VA examiners 
were able to state definitively that the veteran's cancer was 
due solely to his exposure to chemicals in service, the VA 
examiners made it very clear that that exposure was most 
likely one of the causative factors in the development of the 
cancer.  In fact, the April 2004 examiner indicated that the 
chemical exposure may even have had a synergistic effect on 
the other causative factors in causing the veteran's cancer.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the evidence is at least in equipoise as to whether the 
veteran's in-service chemical exposure caused his cancer and 
that, therefore, the provisions of § 5107(b) mandate service 
connection for his tongue and throat cancer.  


ORDER

Service connection for carcinoma of the tongue and throat due 
to exposure to chemicals in service is granted.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


